Citation Nr: 0430752	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-05 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 and Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to reimbursement for the cost of private 
hospitalization and medical services rendered from May 31, 
2001, through June 1, 2001.


REPRESENTATION

Appellant represented by:	Carol L. Beahan, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1942 to October 
1945, from January 1948 to February 1949, and from December 
1951 to January 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office and Medical Center in 
Wichita, Kansas.


FINDING OF FACT

The veteran has total disability that is permanent in nature 
due to service-connected disabilities, and his treatment at 
Wesley Medical Center from May 31, 2001, through June 1, 
2001, was on an emergent basis with no VA facility feasibly 
available.  


CONCLUSION OF LAW

The requirements for entitlement to reimbursement for the 
cost of unauthorized private hospitalization and medical 
expenses incurred from May 31, 2001, through June 1, 2001, 
are met.  38 U.S.C.A. §§ 1728, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 17.120 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

With consideration that the Board's decision herein is a full 
grant of benefits, the Board concludes that any failure to 
comply with the requirements of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 
2002), is not prejudicial to the veteran.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed:  (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized, see 38 
U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 Vet. App. 
143 (1994).  In this case, the veteran has not argued, nor 
does the evidence suggest, that prior authorization for 
private medical treatment on May 31-June 1, 2001, was 
obtained.  Thus, the pertinent issue is whether he is 
eligible for reimbursement for medical services that were not 
previously authorized.

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120.  
Failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  Zimick v. West, 11 Vet. App. 45, 49 
(1998); see also Malone v. Gober, 10 Vet. App. 539, 542 
(1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The initial requirement is that treatment be for a service-
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability.  However, treatment can be for 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability.  In this case, the veteran has been evaluated as 
individually unemployable due to service-connected 
disabilities since 1964.  Therefore he does have a total 
disability permanent in nature that results from service-
connected disabilities.  38 C.F.R. § 17.120(a)(3).  

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b)(c).  

A May 31, 2001, private ambulance report reflects that just 
before 4:30 p.m., on that day, the veteran became very dizzy 
and felt as though he were going to faint.  He fell to his 
knee and became very weak and shaky.  An initial assessment, 
at approximately 7:30 p.m. of that day, reflects that the 
veteran was sitting in a chair and was still a little dizzy, 
but was much better.  His skin was dry and he appeared 
dehydrated.  It was noted that the veteran had a prior 
cardiac history.  At just after 7:30 p.m. an EKG revealed 
numerous anomalies.  The impression at approximately 
7:55 p.m. was near syncope, rule out cardiac arrythmia.  The 
veteran was transported to Wesley Medical Center.  The report 
reflects that the veteran was transported to that medical 
center per his request.

On admission to Wesley Medical Center at approximately 8:05 
p.m. on May 31, 2001, the veteran complained of dizziness.  
During triage he did not have dizziness when lying down.  The 
provisional diagnosis was weakness, dehydration, and urinary 
tract infection.  

A June 1, 2001 addendum of Westley Medical Center reflects 
that the veteran's episodes fit both clinically as well as 
objectively with chronic dehydration.  It was determined that 
the veteran would be rehydrated orally as an outpatient.  The 
veteran was given strict instructions that if his condition 
worsened or if he had any further problems including chest 
pain, shortness of breath, localized weakness, numbness, 
tingling or other neurologic symptom, he should return 
immediately. 

During a personal hearing, held before the undersigned via 
video conferencing in September 2003, testimony was offered, 
at page 6, that when the veteran was transported by ambulance 
to Westley Medical Center, he took his wallet out and gave it 
to the persons transporting him.  The wallet contained 
information from the VA with instructions on what to do in 
case of an emergency.  The veteran had no memory or 
recollection that he had ever mentioned wanting to go to 
Wesley Medical Center.  

Testimony was also offered, at page 4, that the veteran's 
spouse had called the VA and received a recorded message to 
call 911 in case of an emergency.  

A November 2002 VA memorandum reflects that the distance from 
the veteran's house to the VA center was approximately 
2 miles further than the distance from his house to Westley 
Medical Center.  

With respect to whether or not an emergency existed, 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120, do not provide a 
definition of when an emergency exists.  An emergency is 
defined as "a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action."  Hennessey, 7 
Vet. App. at 147 (1994) (citations omitted) (emphasis in 
original).  The Board observes that 38 C.F.R. § 17.1002, one 
of the regulations implementing the Veterans Millennium 
Health Care and Benefits Act, Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556 (1999) (codified at 38 
U.S.C.A. § 1725 (West 2002)), does define emergency services.  
Although certainly not a binding definition when considering 
reimbursement under 38 C.F.R. § 17.120, it does provide a 
frame of reference.  

38 C.F.R. § 17.1002 provides that emergency services exist 
where treatment is for a condition of such a nature that a 
prudent lay person would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health, and indicates that this standard 
is met if there is an emergency medical condition manifesting 
itself by acute symptoms of sufficient severity (including 
severe pain) that a prudent lay person who possesses an 
average knowledge of health and medicine would reasonably 
expect the absence of immediate medical attention to result 
in placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.

The veteran has established service connection for 
arteriosclerotic heart disease, status post aortic valve 
replacement, and bleeding ulcer, postoperative, 
hemigastrectomy and bilateral vagotomy with 
psychophysiological nervous system reaction and iatrogenic 
iron deficiency and pernicious anemia.  With consideration of 
the veteran's service-connected coronary disease, the Board 
concludes that the symptoms the veteran was experiencing, 
including near syncope, would have caused a prudent lay 
person to have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to the 
veteran's life.  Therefore, the Board concludes that it is at 
least as likely as not that an emergent condition existed.  
In resolving all doubt in the veteran's behalf, the Board 
concludes the care the veteran received on May 31 and June 1, 
2001, were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health.

Feasibly available is not defined in 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.  The provisions of 38 C.F.R. § 17.53, 
also for application, state that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52 and 17.53.  A VA 
facility would not be feasibly available if there was 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).


The basis for the denial of this claim was that a VA facility 
was reasonably available, as the veteran lives in the same 
city as the VA medical center and the VA facility is 
approximately two miles from the private facility where the 
veteran was treated.  However, the existence of a VA facility 
in the same city as the private hospital where the veteran 
received medical care does not in and of itself mean that the 
VA facility was feasibly available.  See Cotton v. Brown, 
7 Vet. App. 325, 327 (1995).  

Although the ambulance transport record reflects that the 
veteran requested to be brought to the private facility, the 
veteran has offered testimony that he does not recall ever 
requesting that.  What he does recall is that he provided the 
ambulance personnel with information relating to his medical 
condition, as well as information relating to his care by VA, 
and what should be done in the event of emergency.  The 
record also indicates that a previous telephone call to VA 
had resulted in obtaining a recording that advised the 
veteran to call 911 in the event of an emergency.  The 
evidence does not indicate that the VA facility was able to 
treat the veteran on the evening of May 31, 2001, and the 
evidence is in equipoise with respect to whether or not the 
veteran was cognizant enough to make any decision with 
respect to his medical care at that time.  The Board 
concludes that it is at least as likely as not that the 
ambulance personnel did make the decision, based upon their 
knowledge with respect to the veteran's medical condition at 
that time (i.e., the nature of his complaints and the 
abnormal EKG), as well as the medical history to which they 
were privy about his prior cardiac problems, to transport the 
veteran to the nearest medical facility, approximately 2 
miles closer than the VA medical center.  In resolving all 
doubt in the veteran's behalf, the Board concludes that a VA 
facility was not feasibly available.  

On the basis of the above analysis, the evidence is in 
equipoise with respect to whether or not all of the 
requirements for reimbursement for medical expenses incurred 
on May 31 and June 1, 2001, have been met.  In resolving all 
doubt in the veteran's behalf, the requirements for 
reimbursement for medical expenses incurred at that time have 
been met.  


ORDER

Reimbursement for the cost of private hospitalization and 
medical services rendered from May 31, 2001, through June 1, 
2001, is granted.  



____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



